


110 HR 6149 IH: To facilitate the installation of wind turbines and other

U.S. House of Representatives
2008-05-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 6149
		IN THE HOUSE OF REPRESENTATIVES
		
			May 22, 2008
			Mr. Delahunt
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To facilitate the installation of wind turbines and other
		  renewable energy generating technology on the Massachusetts Military
		  Reservation.
	
	
		1.Use of operation and
			 maintenance funds for installation of wind turbines and other renewable energy
			 generating facilities on the Massachusetts Military ReservationNotwithstanding section 2805(c) of title 10,
			 United States Code, the Secretary of the Army and the Secretary of the Air
			 Force may spend from appropriations available for operation and maintenance
			 such amounts as may be necessary to carry out unspecified minor military
			 construction projects at the Massachusetts Military Reservation for the
			 installation of wind turbines and other renewable energy generating
			 technology.
		
